Exhibit 10.1

 

AGREEMENT TO GRANT A 1% NET SMELTER RETURN (NSR) ROYALTY ON ALL SILVER PRODUCED
FROM THE LANGTRY MINE

 

BETWEEN: GRANTEE: ATHENA MINERALS INC.

 

HEREINAFTER REFERRED TO AS THE “GRANTEE” OR AS “ATHENA”

 

AND:

 

GRANTOR: BRUCE D. STRACHAN AND ELIZABETH K. STRACHAN AS TRUSTEES OF THE BRUCE
AND ELIZABETH STRACHAN REVOCABLE TRUST DATED 7-25-2007

 

HERINAFTER REFERRED TO AS THE “GRANTOR” OR AS THE “STRACHAN TRUST”

 

SUBJECT PROPERTY: (HEREINAFTER REFERRED TO AS THE “LANGTRY MINE”)

 

ASSESSOR’S PARCEL #0517-251-05-0-000 SAN BERNARDINO COUNTY, CALIFORNIA, 413.22
ACRES DESCRIBED AS THE LAND EMBRACED WITHIN THE FOLLOWING PATENTED MINING
CLAIMS: QUAD DEUCE I, QUAD DEUCE II, QUAD DEUCE III, QUAD DEUCE IV, QUAD DEUCE
V, QUAD DEUCE X, QUAD DEUCE XII, QUAD DEUCE XIV, QUAD DEUCE 22, PAL #16, PAL
#17, PAL #35, PAL #36, LANGTRY #1, LANGTRY #2, LANGTRY #4, LANGTRY #5, LANGTRY
#6, CISCO #1, CISCO #2 AND CISCO #3 LODE MINING CLAIMS WHICH ARE SHOWN AND
DESCRIBED ON MINERAL SURVEY #6777 EMBRACING A PORTION OF SECTIONS 6, 7 AND 8,
TOWNSHIP 10 NORTH, RANGE 1 EAST, SAN BERNARDINO BASE AND MERIDIAN IN THE COUNTY
OF SAN BERNARDINO, STATE OF CALIFORNIA.

 

AND:

 

THE LAND EMBRACED WITHIN THE FOLLOWING UNPATENTED MINING CLAIMS: LILLY 10 (CAMC
290263) AND QUAD DEUCE XIII (CAMC 306178)

 



/s/ JCP                              /s/ BDS AND EKS                     
LESSEE’S INITIALS LESSOR’S INITIALS

 

 

 

 

 



 1 

 

 

RECITALS:

 

THE GRANTOR AND THE GRANTEE MUTUALLY AGREE THAT A REDUCTION IN THE ROYALTY
INTEREST IN THE LANGTRY MINE HELD BY MOBIL EXPLORATION AND PRODUCING NORTH
AMERICA, INC. WOULD BE MUTUALLY BENEFICIAL TO BOTH GRANTOR AND GRANTEE:
THEREFORE THE GRANTOR AND THE GRANTEE HEREBY AGREE TO THE FOLLOWING ACTION:

 

ACTION REQUIRED BY GRANTEE:

ATHENA SHALL CONTINUE TO MAKE THE $10,000.00 ANNUAL PAYMENTS WHICH ARE DUE TO
MOBIL EXPLORATION AND PRODUCING NORTH AMERICAN, INC. FOR THE EXISTING ROYALTY
REDUCTION CONTRACT IN A TIMELY MANNER UNTIL SAID CONTRACT IS PAID IN FULL.

 

ATHENA SHALL HAVE THE OPTION TO PAY OFF SAID ROYALTY CONTACT RATHER THAN MAKE
THE ANNUAL PAYMENTS.

 

NOTE: IN THE EVENT THAT ANY ANNUAL PAYMENT DUE ON THE ROYALTY REDUCTION CONTRACT
IS 6 MONTHS OR MORE PAST DUE THEN THE GRANTOR SHALL HAVE THE OPTION TO CANCEL
AND TERMINATE THIS AGREEMENT.

 



 

 

ACTION REQUIRED BY GRANTOR:

UPON RECEIPT BY THE GRANTOR OF A NOTARIZED DEED AMENDMENT FROM MOBIL EXPLORATION
AND PRODUCING NORTH AMERICAN, INC. WHICH STATES THAT THE NET SMELTER RETURNS
(NSR) ROYALTY INTEREST ON THE SALE OF ALL CONCENTRATES, PRECIPITATES AND METALS
PRODUCED FROM ORES MINED EXTRACTED OR TAKEN FROM THE LANGTRY MINE HAVE BEEN
REDUCED TO A 2% NSR, THEN THE GRANTOR SHALL CREATE AND EXECUTE AND DELIVER TO
THE GRANTEE A DOCUMENT WHICH GRANTS A 1% NSR ROYALTY ON ALL SILVER PRODUCED FROM
THE LANGTRY MINE ON A PERMANENT BASIS TO THE GRANTEE.

 

NOTE: THE NOTARY JURAT WHICH WILL BE USED TO NOTARIZE SAID DEED AMENDMENT MUST
BE ON A JURAT FORM WHICH COMPLIES WITH CALIFORNIA REQUIREMENTS FOR RECORDING A
DOCUMENT IN CALIFORNIA.

 

NOTE: IN THE EVENT THAT THE ABOVE NOTED DEED AMENDMENT HAS NOT BEEN RECEIVED BY
THE GRANTOR ON OR BEFORE MAY 1, 2030 THEN THE GRANTOR SHALL HAVE THE OPTION TO
CANCEL AND TERMINATE THIS AGREEMENT.

 

 

 





 

/s/ JCP                            /s/ BDS AND EKS                    GRANTEE’S
INITIALS GRANTOR’S INITIALS

 

 

 

 

 



 2 

 

 

THIS AGREEMENT SHALL BE BINDING ON THE HEIRS, ASSIGNS AND SUCCESSORS OF BOTH THE
GRANTOR AND THE GRANTEE.

 

 

GRANTEE: ATHENA MINERALS INC.

 



/s. JOHN C. POWER                                April 28,
2020                     BY: JOHN C. POWER, PRESIDENT DATE

 

 

GRANTOR: BRUCE D. STRACHAN AND ELIZABETH K. STRACHAN AS TRUSTEES OF THE BRUCE
AND ELIZABETH STRACHAN REVOCABLE LIVING TRUST DATED 7-25-2007

 







/s/ BRUCE D. STRACHAN                           April 21,
2020                     BY: BRUCE D. STRACHAN, TRUSTEE DATE

 

 





/s/ ELIZABETH K. STRACHAN                      April 21,
2020                     BY: ELIZABETH K. STRACHAN, TRUSTEE DATE

 

 

 

 

 

 

 

 

 

 

 

 



 3 

 